DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.

Response to Amendment

	In response to the Amendment received on 12/22/2020, the examiner has carefully considered the amendments.  The examiner acknowledges the cancellation of claims 1-3, 5-7, 9-12 and 15-23, as well as, the addition of new claims 28-40.  

Response to Arguments

Applicant’s arguments, see Remarks/Amendment, filed 12/22/2020, with respect to claims 24-40 have been fully considered and are persuasive.  The rejection of 24-27 under 35 U.S.C. 103 as being unpatentable over Markgraf (9, 303,145) in view of Markgraf et al (US2016//0177219) has been withdrawn.   Markgraf (US’145) does not expressly teach a polymer composition as instantly claimed which has a tensile modulus of at least 12,000 MPa.  Markgraf (US’145) teaches in the overall teachings that the tensile modulus (modulus of elasticity) for the composition is generally less than about 10,000 MPa.  Markgraf (US’219) does not overcome the deficiencies of Markgraf (US’145) since the overall teachings set forth the same general modulus of elasticity (tensile modulus) for the polymer composition.  Both Markgrafs are silent with regard to the polymer composition emitting 4 mg/kg or less of formaldehyde.  Therefore the compositions of the instant claims is distinguished over the cited prior art.  
The obviousness type double patenting rejection will be withdrawn in view of applicant’s amendment requiring the polymer compositions to emit 4 mg/kg or less of formaldehyde and having a tensile modulus of at least 12,000 MPa.  By definition in the disclosure of US’219 the tensile modulus (modulus of elasticity) is not intended to be above 10,000 MPa.  Markgarf (US145) fails to expressly set forth the intended tensile modulus of the polymer composition.  By example some examples (33-35) have tensile moduli above 12000 MPa; however, those compositions do not comprise a formaldehyde scavenger or nucleant nor is there any suggestion to add such components to said examples with an expectation of obtaining a formaldehyde emission of 4 mg/kg or less.  And both Markgrafs are silent with regard to formaldehyde emissions being 4 mg/kg or less when tested according to test VDA 275 after 24 hrs using a plaque having a width of 2 mm.  Therefore when read in light of the disclosure the claims of US’219 and US’145 are distinguished over the instant claims.  


Allowable Subject Matter
Claims 24-40 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reasons for allowance is the prior art, alone or in combination, fails to set forth and/or render obvious a polymer composition comprising a polyoxymethylene polymer having a melt flow rate of greater than about 20 cm3/10 min when measured at 190 deg. C and at a load of 2.16 kg, wherein said polyoxymethylene polymer has terminal reactive hydroxyl groups which are present in an amount greater than about 35 mmol/kg; a sterically hindered phenol; a formaldehyde scavenger; a nucleating agent; and a coupling agent, wherein the polymer composition emits 4 mg/kg or less of formaldehyde when tested according to VDA 275 after 24 hours using a plaque having a width of 2 mm and wherein the polymer composition has a tensile modulus of at least 12,000 MPa when tested according to ISO 527-2/1A.  Nor does the prior art, alone or in combination, set forth a molded article obtained from said polymer composition.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc